EXHIBIT 10.4

EXECUTION COPY

MGM MIRAGE

TIME-VESTING STOCK APPRECIATION RIGHT AGREEMENT

THIS TIME-VESTING STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made
effective as of April 6, 2009 (the “Grant Date”), between MGM MIRAGE, a Delaware
corporation (the “Company,” “Employer,” “we,” or “us”), and James J. Murren
(“Employee” or “you”).

WHEREAS, the Company desires to continue to employ Employee and has entered, or
will enter, into a new employment agreement with Employee embodying the terms of
such employment arrangement, and the parties are entering into this Agreement in
connection therewith (such employment agreement and, pending the effectiveness
thereof, the Term Sheet dated April 6, 2009 are referred to herein as the
“Employment Agreement”);

WHEREAS, the Company has established the MGM MIRAGE 2005 Omnibus Incentive Plan,
as amended and restated (the “Plan”);

WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);

WHEREAS, Article 7 of the Plan provides for the issuance of shares of the
Company’s common stock, par value $0.01 per share (the “Shares”), pursuant to
Stock Appreciation Right Awards;

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors,
appointed to administer the Plan, has determined that it would be to the
advantage and in the best interests of the Company and its stockholders to grant
to Employee a Freestanding SAR Award (the “SAR”) as provided for herein, as an
inducement to Employee to provide services to the Company pursuant to the
Employment Agreement; and the Committee has advised the Company thereof and
instructed the undersigned officer to issue said SAR; and

WHEREAS, capitalized terms used in this Agreement have the meanings set forth in
Appendix A attached hereto, which is incorporated in and made a part of this
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE 1

AWARD OF STOCK APPRECIATION RIGHT

Section 1.01 Award of SAR.

(a) For good and valuable consideration, on the Grant Date, the Company hereby
grants to Employee the SAR with respect to an aggregate of one million
(1,000,000) Shares upon the terms and subject to the conditions set forth in the
Plan and this Agreement. The grant price per Share underlying the SAR shall be
$5.53 (the “Grant Price”), which is one hundred percent (100%) of the Fair
Market Value of a Share (based on the reported closing price on the New York
Stock Exchange) on the Grant Date.

(b) The SAR represents the right to receive from the Company, upon exercise of
the SAR or any portion thereof, a number (the “Base Number”) of Shares whose
aggregate Fair Market Value on the date of exercise is equal to an amount
determined by multiplying (i) the number of underlying Shares with respect to
which the SAR or any portion thereof is being exercised, by (ii) the excess of
(A) the Fair Market Value of a Share on the date of exercise, over (B) the Grant
Price.

(c) Notwithstanding anything to the contrary in this Agreement, the SAR granted
under this Agreement is subject to the terms, definitions and provisions of this
Agreement and the Plan, which is incorporated herein by reference; provided,
however, that in the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.

Section 1.02 Consideration to the Company.

(a) In consideration for the grant of the SAR provided for in this Agreement,
Employee agrees to render services to the Company pursuant to the terms and
subject to the conditions of the Employment Agreement. Nothing in this Agreement
or in the Plan shall confer upon Employee any right to continue in the service
of the Company or any Parent or Subsidiary or shall interfere with or restrict
in any way the rights of the Company or any Parent or Subsidiary, which are
hereby expressly reserved, to discharge Employee at any time for any reason
whatsoever, with or without cause, it being understood that the foregoing shall
not be deemed to reduce or otherwise adversely affect the intended benefits
conferred upon Employee by this Agreement or the Employment Agreement.

ARTICLE 2

VESTING AND EXERCISE

Section 2.01 Vesting of SAR. The SAR will vest and become exercisable in
cumulative installments as follows, subject to Section 2.02 and Section 2.04:

(a) twenty-five percent (25%) of the SAR (equal to 250,000 Shares) will vest and
become exercisable upon the first anniversary of the Grant Date;

 

2



--------------------------------------------------------------------------------

(b) twenty-five percent (25%) of the SAR (equal to 250,000 Shares) will vest and
become exercisable upon the second anniversary of the Grant Date;

(c) twenty-five percent (25%) of the SAR (equal to 250,000 Shares) will vest and
become exercisable upon the third anniversary of the Grant Date; and

(d) twenty-five percent (25%) of the SAR (equal to 250,000 Shares) will vest and
become exercisable upon the fourth anniversary of the Grant Date.

An installment of the SAR will not vest and become exercisable unless (i) the
vesting date specified in this Section 2.01 with respect to such installment
occurs during the Vesting Period, and (ii) either Employee has continued active
employment or service through such applicable vesting date or the Vesting Period
was extended for two (2) years (pursuant to Clause (2) of the definition of
“Vesting Period”).

Section 2.02 Change of Control.

(a) In the event Employee terminates his active employment during the Employment
Term by exercising the COC Termination Right:

(i) vesting with respect to the unvested balance of the SAR, if any, shall
accelerate, and the SAR will become vested and exercisable in full upon the date
of termination of Employee’s active employment; and

(ii) the Restrictive Covenants incorporated herein by Section 3.01 shall not
apply to Employee following the date of termination of his active employment.

(b) In the event of a Discontinuing COC, if the Exercise Period will not have
expired prior to or as of the date of the occurrence of such Discontinuing COC,
the SAR will terminate upon the occurrence of such Discontinuing COC, and:

(i) If Employee is currently actively employed by the Company during the
Employment Term on the date of the occurrence of the Discontinuing COC, vesting
with respect to the unvested balance of the SAR, if any, will accelerate, and
the SAR will become vested in full immediately prior to the occurrence of such
Discontinuing COC.

(ii) If Employee’s active employment was previously terminated during the
Employment Term in circumstances as a result of which the Vesting Period was
extended by two (2) years (pursuant to Clause (2) of the definition of “Vesting
Period”), vesting with respect to the balance of such two (2)-year extension, if
any, will accelerate, and the SAR will become vested to the extent of such
accelerated balance immediately prior to the occurrence of the Discontinuing
COC.

 

3



--------------------------------------------------------------------------------

(iii) Where the Discontinuing COC results from an exchange of the Company’s
outstanding Shares for securities or property other than cash, the Committee
shall provide for:

(A) the purchase of the outstanding, vested balance of the SAR for an amount of
cash equal to (I) the value of the consideration per Share to be paid by the
purchaser in such Discontinuing COC, less the Grant Price, multiplied by (II)
the number of Shares subject to the outstanding, vested balance of the SAR, net
of applicable taxes; or

(B) the purchase of the outstanding, vested balance of the SAR for an amount of
the same securities or property as are received, pursuant to the Discontinuing
COC, by the stockholders of the Company with respect to their Shares, which
amount has a value equal to (I) the value of the consideration per Share to be
paid by the purchaser in such Discontinuing COC, less the Grant Price,
multiplied by (II) the number of Shares subject to the outstanding, vested
balance of the SAR, net of applicable taxes.

The cash due to Employee in connection with a purchase pursuant to clause
(A) shall be paid in a lump sum within thirty (30) days of the occurrence of
such Discontinuing COC. Any payment pursuant to clause (B) shall comply with, or
be exempt from, Section 409A.

(iv) Where the Discontinuing COC results from an exchange of the Company’s
outstanding Shares for cash, the Committee shall provide for the purchase of the
outstanding, vested balance of the SAR for an amount of cash equal to (A) the
cash price per Share to be paid by the purchaser in such Discontinuing COC, less
the Grant Price, multiplied by (B) the number of Shares subject to the
outstanding, vested balance of the SAR being purchased, net of applicable taxes.
The cash due to Employee in connection with a purchase pursuant to this
Section 2.02(b)(iv) shall be paid in a lump sum within thirty (30) days of the
occurrence of such Discontinuing COC.

(c) Subject to Section 2.02(a), in the event of a Continuing COC, the unvested
balance of the SAR (if any) will continue to vest, and the outstanding balance
of the SAR (if any) will be subject to exercise, in each case as if such
Continuing COC had not occurred.

Section 2.03 Exercise of SAR.

(a) The SAR, or any portion thereof, may be exercised only to the extent vested
pursuant to the terms and subject to the conditions of this Agreement and only
during the Exercise Period. In order to exercise the SAR or any portion thereof,
Employee or any other person or persons entitled to exercise the SAR must give
written

 

4



--------------------------------------------------------------------------------

notice to the Committee specifying the number of Shares with respect to which
the SAR or any portion thereof is being exercised. Such notice must be received
during the Exercise Period.

(b) If Employee’s employment with the Company and any Parent and Subsidiaries is
terminated due to death, or if Employee dies during the Exercise Period
following a termination of such employment, the SAR or a portion thereof may be
exercised at any time or from time to time during the Exercise Period, to the
extent that Employee would have been entitled to do so, by the person or persons
to whom Employee’s rights under the SAR pass by will or applicable law, or if no
such person has such rights, by his executors or administrators.

(c) The SAR may not at any time be exercised in part with respect to fewer than
the lesser of (i) fifty (50) Shares or (ii) the number of Shares which remain to
be purchased pursuant to the SAR.

(d) No fractional Shares shall be issued pursuant to the SAR.

Section 2.04 Forfeiture of Unvested Balance of SAR. The unvested balance of the
SAR, if any, shall be forfeited, and Employee’s rights in such unvested balance
of the SAR shall lapse and expire, on the day immediately following the date
when the Vesting Period expires.

Section 2.05 Expiration of SAR. Notwithstanding anything to the contrary herein,
the SAR shall expire at 5:00 p.m., Pacific Time, on the seventh anniversary of
the Grant Date (“Expiration Time”).

Section 2.06 Withholding of Taxes. The Company shall be entitled to withhold or
deduct from any compensation paid or distributed to Employee the minimum
statutory amount required to satisfy all required local, state, federal, foreign
and other taxes and any other amount required to be withheld by any governmental
authority, including, without limitation, any amounts with respect to ordinary
income recognized by Employee pursuant to the exercise of the SAR or any portion
thereof. In satisfaction of the foregoing requirement, the Company shall reduce
the Base Number of Shares otherwise distributable upon exercise of the SAR or
any portion thereof by the number of Shares having an aggregate Fair Market
Value equal to the total minimum statutory amount of applicable tax required to
be withheld or deducted as a result of such exercise.

ARTICLE 3

MISCELLANEOUS

Section 3.01 Non-Competition; Non-Solicitation. The restrictive covenants set
forth in Section 8.1 of the Employment Agreement (the “Restrictive Covenants”)
shall be incorporated herein and made a part of this Agreement, and Employee is
hereby deemed to make, as of the date of this Agreement, the representations and
warranties set forth in Section 9 of the Employment Agreement relating to such
Restrictive Covenants.

 

5



--------------------------------------------------------------------------------

Section 3.02 Limits on Transferability. The SAR may be transferred to a trust in
which Employee or Employee’s spouse controls the management of the assets. With
respect to the SAR, if transferred to a trust, references in this Agreement to
exercisability related to such SAR shall be deemed to include such trust. No
interest of Employee under the Plan shall be subject to attachment, execution,
garnishment, sequestration, the laws of bankruptcy or any other legal or
equitable process.

Section 3.03 Adjustments. If there is any change in the Shares by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of Shares, or of any similar change affecting
the Shares, then the Committee will make appropriate and proportionate
adjustments to the number and class of securities subject to the SAR, the Grant
Price per Share, and any other terms of this Agreement (including relating to
the Shares, other securities, cash or other consideration which may be acquired
upon exercise of the SAR) that it deems necessary. Any adjustment so made shall
be final and binding upon Employee.

Section 3.04 No Rights as Stockholder. Employee shall have no rights as a
stockholder with respect to any Shares subject to the SAR until the SAR or any
portion thereof has been exercised and the Shares relating thereto have been
issued and recorded on the records of the Company or its transfer agent or
registrars.

Section 3.05 Compliance with Law and Regulations. The SAR, its exercise and the
obligation of the Company to issue Shares under this Agreement are subject to
all applicable federal and state laws, rules and regulations, including those
related to disclosure of financial and other information to Employee and to
approvals by any government or regulatory agency as may be required. The Company
shall not be required to issue or deliver any certificates for Shares prior to
(A) the listing of such Shares on any stock exchange on which the Shares may
then be listed and (B) the completion of any registration or qualification of
such Shares under any federal or state law, or any rule or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable; provided, however, that the issuance of the Shares or
delivery of the certificates for Shares, as applicable, will occur upon the
earliest date on which the Company reasonably anticipates that such actions will
not cause a violation of any such federal or state law, rule or regulation.

Section 3.06 Certain Corporate Transactions. Nothing in the Plan or this
Agreement will in any way prohibit the Company from merging with or
consolidating into another corporation or from selling or transferring all or
substantially all of its assets, or from distributing all or substantially all
of its assets to its stockholders in liquidation, or from dissolving and
terminating its corporate existence, and if any such event constitutes a Change
of Control, Section 2.02 shall apply.

Section 3.07 Investment Representation. Employee must, upon demand by the
Company, promptly furnish the Company, prior to the issuance of any Shares upon
the exercise of all or any part of the SAR, an agreement in which Employee
represents that the Shares acquired upon exercise are being acquired for
investment and not with a view

 

6



--------------------------------------------------------------------------------

to the sale or distribution thereof. Upon such demand, delivery of such
representation prior to the delivery of any Shares upon exercise of the SAR is a
condition precedent to the right of Employee to acquire any Shares. The Company
will have the right, at its election, to place legends on the certificates
representing the Shares so being issued with respect to limitations on
transferability imposed by federal and/or state laws, and the Company will have
the right to issue “stop transfer” instructions to its transfer agent.

Section 3.08 Employee Bound By Plan. Employee acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof. The
Company hereby agrees to provide Employee with any amendments to the Plan which
may be adopted prior to the Expiration Time specified in Section 2.05.

Section 3.09 Notices. Any notice hereunder to the Company must be addressed to:
MGM MIRAGE, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109, Attention:
2005 Omnibus Incentive Plan Administrator, and any notice hereunder to Employee
must be addressed to Employee at Employee’s last address on the records of the
Company, subject to the right of either party to designate at any time hereafter
in writing some other address. Any notice shall be deemed to have been duly
given on personal delivery or three (3) days after being sent in a properly
sealed envelope, addressed as set forth above, and deposited (with first class
postage prepaid) in the United States mail.

Section 3.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument. Each party
further agrees that an electronic, facsimile and/or digital signature or an
online acceptance or acknowledgment will be accorded the full legal force and
effect of a handwritten signature under Nevada law. Execution of this Agreement
at different times and places by the parties shall not affect the validity
hereof.

Section 3.11 Governing Law. The parties hereto agree that the validity,
construction and interpretation of this Agreement shall be governed by the laws
of the state of Nevada.

Section 3.12 Arbitration. Disputes relating to this Agreement shall be resolved
by arbitration pursuant to the terms and subject to the conditions of the
Employment Agreement.

Section 3.13 Variation of Pronouns. All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

Section 3.14 Severability. Any portion of this Agreement that is declared
contrary to any law, regulation or is otherwise invalid, shall be deemed
stricken without impairing the validity of the remainder of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 3.15 Non-Involvement of Certain Parties. Employee hereby agrees that if
(A) there is any default or alleged default by the Company under this Agreement
or (B) Employee has, or may have, any claim arising from or relating to the
terms of this Agreement, Employee shall not commence any lawsuit or otherwise
seek to impose any liability whatsoever against Kirk Kerkorian or Tracinda
Corporation (“Tracinda”). Employee hereby further agrees that (X) neither Kirk
Kerkorian nor Tracinda shall have any liability whatsoever with respect to this
Agreement or any matters relating to or arising from this Agreement,
(Y) Employee shall not assert or permit any party claiming through it to assert
a claim or impose any liability against Kirk Kerkorian or Tracinda, either
collectively or individually, as to any matter or thing arising out of, or
relating to, this Agreement or any alleged breach or default of this Agreement
by the Company and (Z) neither Kirk Kerkorian nor Tracinda is a party to this
Agreement or liable for any alleged breach or default of this Agreement by the
Company.

[Signature page immediately follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.

 

MGM MIRAGE By:   /s/ Gary N. Jacobs Name:   Gary N. Jacobs Title:  

Executive Vice President,

General Counsel and Secretary

EMPLOYEE /s/ James J. Murren James J. Murren

 

9



--------------------------------------------------------------------------------

Appendix A

Definitions

The following capitalized terms, as used in this Agreement, shall have the
respective meanings set forth below, and this Appendix A shall be considered to
be a part of this Agreement:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Award” has the meaning ascribed to such term in the Plan.

“Base Number” has the meaning set forth in Section 1.01(b) of this Agreement.

“Change of Control” has the meaning ascribed to such term in the Employment
Agreement.

“COC Termination Right” means, in accordance with Section 10.7 of the Employment
Agreement, Employee’s right to terminate his active employment during the
Employment Term for any reason in the event of a Change of Control; provided,
that, Employee must provide the Company with thirty (30) days’ prior notice of
such termination; and provided, further, that, such notice must be given by
Employee to the Company no later than ninety (90) days following the Change of
Control. Such notice may be provided to the Company prior to, and conditioned
upon, the occurrence of a Change of Control.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning set forth in the recitals of this Agreement.

“Company” has the meaning set forth in the preamble of this Agreement.

“Continuing COC” means a Change of Control (a) following which the Shares will
be publicly traded or (b) in which a company whose common stock is publicly
traded acquires control of the Company and replaces the then outstanding balance
of the SAR with an equivalent stock appreciation right with respect to its
common stock.

“Discontinuing COC” means a Change of Control (a) following which the Shares
will no longer be publicly traded and (b) in the event that a company whose
common stock is publicly traded acquires control of the Company, in which such
acquirer does not replace the then outstanding balance of the SAR with an
equivalent stock appreciation right with respect to its common stock.

“Employee” has the meaning set forth in the preamble of this Agreement.

“Employer” has the meaning set forth in the preamble of this Agreement.

 

App A-1



--------------------------------------------------------------------------------

“Employment Agreement” has the meaning set forth in the recitals of this
Agreement.

“Employment Term” means the term of the Employment Agreement ending on April 7,
2013.

“Exercise Period” means the period commencing upon the Grant Date and ending
upon the earliest of, as applicable:

 

  (1) the Expiration Time;

 

  (2) in the event of a termination of Employee’s active employment during the
Employment Term (before a Change of Control or following a Continuing COC) by
the Company without Employer’s Good Cause, by Employee for Employee’s Good
Cause, by Employee pursuant to exercise of the COC Termination Right, or on
account of death or Disability, the date that is two (2) years and ninety
(90) days following the date of such termination (except that in the case of a
termination due to Disability, such period will be measured from the
commencement of the Disability);

 

  (3) in the event of a termination of Employee’s active employment during the
Employment Term (before a Change of Control or following a Continuing COC) by
the Company for Employer’s Good Cause or by Employee without Employee’s Good
Cause, the date that is ninety (90) days following the date of such termination;

 

  (4) in the event that Employee violates the Restrictive Covenants (as
incorporated in this Agreement by Section 3.01) during the Restrictive Period,
the date that is ninety (90) days following the date upon which such violation
occurred;

 

  (5) in the event of a termination of Employee’s active employment for any
reason at or after the end of the Employment Term, the date that is ninety
(90) days following such termination; and

 

  (6) the date of the occurrence of a Discontinuing COC.

“Expiration Time” has the meaning set forth in Section 2.05 of this Agreement.

“Fair Market Value” has the meaning ascribed to such term in the Plan.

“Freestanding SAR” has the meaning ascribed to such term in the Plan.

“Grant Date” has the meaning set forth in the preamble of this Agreement.

“Grant Price” has the meaning set forth in Section 1.01(a) of this Agreement.

 

App A-2



--------------------------------------------------------------------------------

“Parent” means a parent corporation as defined in Section 424(e) of the Code.

“Plan” has the meaning set forth in the recitals of this Agreement.

“Restrictive Covenants” has the meaning set forth in Section 3.01 of this
Agreement.

“Restrictive Period” has the meaning ascribed to such term in the Employment
Agreement.

“SAR” has the meaning set forth in the recitals of this Agreement.

“Section 409A” means Section 409A of the Code and the Department of Treasury
regulations and other interpretative guidance issued thereunder.

“Shares” has the meaning set forth in the recitals of this Agreement.

“Stock Appreciation Right” has the meaning ascribed to such term in the Plan.

“Subsidiary” means a subsidiary corporation as defined in Section 424(f) of the
Code or corporation or other entity, whether domestic or foreign, in which the
Company has or obtains a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.

“Tracinda” has the meaning set forth in Section 3.15 of this Agreement.

“us” has the meaning set forth in the preamble of this Agreement.

“Vesting Period” means the period commencing upon the Grant Date and ending upon
the earliest of, as applicable:

 

  (1) the fourth anniversary of the Grant Date;

 

  (2) in the event of a termination of Employee’s active employment during the
Employment Term (before a Change of Control or following a Continuing COC) by
the Company without Employer’s Good Cause, by Employee for Employee’s Good
Cause, by Employee pursuant to exercise of the COC Termination Right, or on
account of death or Disability, the date that is two (2) years following the
date of such termination (except that in the case of a termination due to
Disability, such two (2)-year period will be measured from the commencement of
the Disability);

 

  (3)

in the event of a termination of Employee’s active employment during the
Employment Term (before a Change of Control or following a Continuing COC) by
the Company for Employer’s Good Cause or by Employee without Employee’s Good
Cause, the date of such

 

App A-3



--------------------------------------------------------------------------------

  termination;

 

  (4) in the event that Employee violates the Restrictive Covenants (as
incorporated in this Agreement by Section 3.01) during the Restrictive Period,
the date upon which such violation occurred; and

 

  (5) the date of the occurrence of a Discontinuing COC.

“we” has the meaning set forth in the preamble of this Agreement.

“you” has the meaning set forth in the preamble of this Agreement.

 

App A-4